EX-99.77J REVALUATN Exhibit 77(j)(b) – Restatement of Capital Accounts For the year ended October 31, 2011, the Huber Funds made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital Equity Income Fund $ - Small Cap Value Fund The reclassifications have no effect on net assets or net asset value per share. For the year ended October 31, 2011, the ActivePassive Funds made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital Large Cap Growth Fund Small/Mid Cap Fund - International Equity Fund - Global Bond Fund - Intermediate - Taxable Bond Fund The permanent differences primarily relate to net operating losses and paydown adjustments with differing book and tax methods for accounting. The reclassifications have no effect on net assets or net asset value per share.
